UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2294



FRANKLIN LEE MINOR, SR.,

                                              Plaintiff - Appellant,

          versus

U. S. ATTORNEY GENERAL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-96-1374-K)


Submitted:   January 23, 1997             Decided:   January 29, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Franklin Lee Minor, Sr., Appellant Pro Se. George Levi Russell,
III, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Franklin Lee Minor, Sr., filed an untimely notice of appeal.

We dismiss for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4. These periods

are "mandatory and jurisdictional." Browder v. Director, Dep't of
Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

sixty days within which to file in the district court notices of

appeal from judgments or final orders. Fed. R. App. P. 4(a)(1). The

only exceptions to the appeal period are when the district court
extends the time to appeal under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on May 13, 1996; Appel-
lant's notice of appeal was filed on September 16, 1996. Appel-

lant's failure to note a timely appeal or obtain either an exten-

sion or a reopening of the appeal period leaves this court without

jurisdiction to consider the merits of Appellant's appeal. We

therefore dismiss the appeal. We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                         DISMISSED




                                2